                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  MARVIN NASH,                                        Case No. 19-cv-01883-VC
                  Plaintiff,
                                                      ORDER DENYING MOTIONS TO
           v.                                         REMAND AND DISMISS WITHOUT
                                                      PREJUDICE
  HORIZON FREIGHT SYSTEMS, INC.,
                                                      Re: Dkt. Nos. 12, 17
                  Defendant.



        The motions to remand and dismiss are denied without prejudice. The parties will have

60 days from the date of this order to conduct jurisdictional discovery, after which they are

invited to refile their motions.

        In their renewed motions, the parties should be sure to address the following questions:

        1. For removal jurisdiction to exist through complete preemption, must there be an

            identifiable substitute cause of action under federal law?
        2. Does a driver who is subject to the Federal Motor Carrier Safety Act have a private

            cause of action against his/her employer for violation of the wage and hour rules

            under the Act and its regulations?

        IT IS SO ORDERED.

Dated: June 14, 2019
                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
